BYER, Judge,
dissenting.
I agree with the majority that nothing in the Blackwell decisions in this court or the Supreme Court or in State Ethics Commission v. Anderson, 130 Pa.Commonwealth Ct. 608, 568 A.2d 1368 (1990), forbids “resumption of action by the [State Ethics Commission] with respect to” proceedings or investigations that were pending prior to the ethics commission’s period of nonexistence (June 30, 1988 — June 26, 1989). Op. at 434. However, I disagree with the majority’s interpretation of the Sunset Act and its conclu*438sion that proceedings or investigations commenced prior to the ethics commission’s temporary period of nonexistence cannot be “resurrected,” id. at 434, after the ethics commission was reestablished on June 26, 1989. In my view, we need not consider whether proceedings/investigations begun prior to the ethics commission’s temporary period of deemed nonexistence can be resurrected, because such proceedings/investigations never died in the first place.
The majority erroneously sounds the “death knell” for all proceedings/investigations commenced before “Sunset time,” based solely upon its misinterpretation of section 6 of the Sunset Act.1 Id. at 436-437. The portions of section 6 relied upon by the majority are as follows:
(c) The following agencies together with their corresponding statutory functions and duties shall terminate all activities and shall go out of existence on December 81, 1987....
* * # * * *
(f) Agencies terminated shall be given until June 30 of the year following the one in which they are terminated to wind up their affairs. During that period, the Governor may petition the General Assembly for a review of the termination but the agency shall be terminated unless the General Assembly passes a law to the contrary.
71 P.S. § 1795.6(c) and (f) (emphasis added in majority opinion, at 434).
The majority focuses on this “unequivocal language as to termination” to hold: “we cannot conclude that any function or proceeding can be revived after such definitive declarations of the agency’s termination and nonexistence.” Op. at 435 (emphasis mine). I respectfully suggest that the majority improperly equates “oranges” (the functions or proceedings of the agency) with “apples” (the agency itself). Section 6 unequivocally declares the termination of the existence of an agency if not reestablished by *439the legislature through the mechanisms provided in the Sunset Act, but is completely silent as to the effect of such termination/nonexistence on pending proceedings and investigations before the agency commencing before the scheduled termination of an agency which is ultimately reestablished by the General Assembly after a court-ordered, temporary period of deemed nonexistence.
Section 6 is silent on this issue because it arises under circumstances that never were contemplated by the General Assembly. As enacted by the legislature, the Sunset Act scheduled numerous state agencies for automatic termination on December 31, 1983, December 31, 1985, and December 31, 1987,2 unless the legislature previously had reestablished an agency scheduled to be terminated or continued its life for one year by joint resolution, section 7(a) and (b), 71 P.S. § 1795.7(a) and (b), or unless the leadership committee3 authorized a “postponement of the ... termination of an agency for a period not exceeding one year.” Section 4(4), 71 P.S. § 1795.4(4).
In Blackwell II,4 the Supreme Court struck down the leadership committee extension procedure of section 4(4) as an unconstitutional delegation of the legislative authority in violation of Article II, section 1 of the Pennsylvania Constitution.5 Therefore, the ethics commission was deemed not *440to have been in existence between June 30,1988 (six months after the ethics commission’s scheduled termination date of December 31,1987) and June 26,1989, when the full legislature reestablished the ethics commission. The termination of the ethics commission was not achieved by operation of section 6 alone, but by operation of section 6 in conjunction with Blackwell 77's invalidáting the leadership committee’s extension of the life of the ethics commission for two six-month periods pursuant to section 4(4).
When the General Assembly enacted the Sunset Act, it certainly did not contemplate the back-dated temporary termination of a Commonwealth agency caused by judicial invalidation of one of that act’s extension mechanisms. The legislature only contemplated continued life or permanent termination.
The issue in this case (whether a proceeding/investigation pending as of June 30, 1988 remains viable following the one-year period of deemed nonexistence mandated by the Supreme Court’s ruling in Blackwell II) arises only because of the unforeseen period of temporary termination of the ethics commission which in fact was reestablished by the full legislature on June 26, 1989, and which in fact continued to operate during that period. Nothing in section 6 (or elsewhere in the Sunset Act) suggests that the legislature intended pending ethics commission proceedings/investigations to be extinguished because of a temporary period of deemed nonexistence which it could not have contemplated, and I cannot comprehend how the majority interprets the language of section 6 to “unequivocally” mandate extinguishment of such pending proceedings/investigations. The General Assembly did not foresee these circumstances created by Blackwell II and the Sunset Act simply does not speak to this issue.
Of course, as Blackwell II holds, any ethics commission actions or determinations made during the period of temporary nonexistence are “null and void and without legal effect.” 523 Pa. at 362, 567 A.2d at 639. Thus a subpoena issued and an appeal filed by the ethics commission during *441that period were ruled “null and void”, id.., as was an application for an injunction to compel financial disclosure filed by the ethics commission. Anderson. However, the ethics commission took no affirmative actions nor did it make any adjudications or determinations regarding M.P. between December 28, 1987 and June 26, 1989. According to ethics commission’s uncontradicted account, its investigation of M.P. was completed and its preliminary charges against M.P. were issued on December 28, 1987, three days before the ethics commission was scheduled to be terminated by section 6(c), 71 P.S. § 1795.6(c). It was not terminated as scheduled because of the postponements authorized by the leadership committee.
A hearing on the preliminary charges had been scheduled during the period of deemed nonexistence. Had the hearing been held during that period, it would have been null and void, and any adjudication rendered as a result of that hearing would have been of no legal effect. However, the ethics committee did not commence the hearing, nor did it take any other action of consequence between December 28, 1987 and June 26, 1989. During that period, M.P. was the moving party on various petitions filed in this court to which the ethics commission responded. Not until June 26, 1989, the date of official reestablishment of the ethics commission, did it take any affirmative action against M.P. by filing a motion for summary judgment which was dismissed by this court without prejudice.
Unlike Blackwell II and Anderson, where affirmative actions taken by the ethics commission during the period of nonexistence were declared to be null and void and of no legal effect, here there was no ethics commission action taken that we could declare null and void. There were some informal communications between the ethics commission and M.P.’s counsel during the nonexistence period which I suppose we could declare null and void, but that would be meaningless because those communications decided nothing and affected no one. The majority elevates form over substance to extinguish the pending proceedings/in*442vestigations against M.P. when in fact the ethics commission took no action against M.P. during the period in which it was deemed (after-the-fact) terminated.
Because the Sunset Act is silent with respect to whether pending ethics commission proceedings/investigations survive following a court-ordered, temporary, deemed termination period, it is necessary and appropriate to attempt to ascertain the legislature’s probable intent in these circumstances by considering, among other things, the occasion and necessity for the legislation, the object to be attained and the mischief to be remedied, the consequences of a particular interpretation and the former law on the subject. 1 Pa.C.S. § 1921(c); Corestsky v. Board of Commissioners, 520 Pa. 513, 517-18, 555 A.2d 72, 74 (1980)., I agree with the ethics commission that Act 1989-9, which reenacted and amended the old Ethics Act6 and reestablished the ethics commission, indicates that the legislature would not have intended to extinguish proceedings/investigations that were pending at Sunset time. Section 9 of Act 1989-9 provides:
This amendatory act shall not apply to violations committed prior to the effective date of this act, and causes of action initiated for such violations shall be governed by the prior law, which is continued in effect for that purpose as if this act were not in force. For the purposes of this section, a violation was committed prior to this act if any elements of the violation occurred prior thereto.
65 P.S. § 409 note (emphasis added).
By this provision, the General Assembly manifestly intended that the ethics commission retain jurisdiction to prosecute public officials for alleged violations of the old Ethics Act committed prior to June 26, 1989, which would be determined according to the standards of the old Ethics Act, Act 1978-170 (presumably to avoid ex post facto problems if the new Ethics Act, Act 1989-9, purported to apply its substantive provisions to such violations). Under this statutory authority, nothing prevents the ethics commission *443from now commencing an investigation/proceeding against M.P. for alleged violations of the old Ethics Act, as neither Act 1978-170 nor Act 1989-9 contain any statute of limitations.7 Because the ethics commission may initiate new proceedings against M.P. for alleged violations of Act 1978-170 occurring before June 26, 1989, there is no justification for this court to prohibit continuation of an ethics commission proceeding already begun against M.P. alleging violations before June 30, 1988.
By its erroneous construction of section 6 of the Sunset Act, the majority frustrates the legislative intent in enacting the Sunset Act and in reestablishing the ethics commission in Act 1989-9. This construction — that under section 6 of the Sunset Act, a court-ordered temporary period of deemed termination requires dismissal of all proceedings/investigations pending before that time — not only is inconsistent with the legislative intent, but also furthers no valid public policy or principle of law where, as here, the ethics commission took no action of consequence regarding M.P. while it was deemed not to exist. M.P. has suffered neither harm nor prejudice as a result of the temporary deemed nonexistence of that agency. No harm, no foul and no rational legal explanation has been advanced by the majority for its “ultimate exclusionary rule” which obliterates all *444traces of investigations and proceedings begun while the ethics commission’s authority and power was in full bloom and unquestioned.
Particularly where we are dealing with the acts of another branch of government, I believe that a judicial remedy of invalidation must be rationally related to the alleged wrongdoing and must be necessary to remedy actual harm caused by the wrongdoing. I cannot think of any sound judicial or other policy served by the majority’s imposition of the “death penalty” upon proceedings and investigations pending in the ethics commission on or before June 30,1988. Of course, the majority’s proclamation of the “death penalty” in this case sounds the “death knell” for similarly situated proceedings and investigations in other agencies also deemed to be temporarily nonexistent by virtue of Blackwell II. The consequences of the majority’s misinterpretation of section 6 of the Sunset Act and imposition of a wholly unjustified judicial remedy of invalidation are potentially chaotic and disastrous for all agencies that had continued to operate during a period of deemed nonexistence.
For these reasons, I respectfully dissent.

. Act 1981-142, as amended, 71 P.S. § 1795.6.


. See section 6(a), (b) and (c), 71 P.S. § 1795.6(a), (b) and (c), respectively.


. The leadership committee consisted of six high-ranking members of the Senate and the House of Representatives. Section 3, 71 P.S. § 1795.3.


. Blackwell v. State Ethics Commission, 523 Pa. 347, 567 A.2d 630 (1989).


. The majority opinion in this case erroneously states that Blackwell II struck down this leadership committee extension mechanism "because the postponement [of termination] was a legislative act requiring a bicameral vote and presentment to the governor.” Slip op. at 3. In fact, the Supreme Court explicitly declined to reach the arguments that the Pennsylvania constitution requires legislative enactments by a bicameral legislature and presentment to the governor, given that court's holding that the mechanism was an unconstitutional delegation of the legislative power under Article II, section 1 of the Pennsylvania Constitution. 523 Pa. at 362 n. 1, 567 A.2d at 638 n. 1.


. Act 1978-170, as amended, 65 P.S. §§ 401-413.


. The Judicial Code provides the following arguably relevant statute of limitations:
§ 5552. Other offenses
(a) General rule. — Except as otherwise provided in this subchapter, a prosecution for an offense other than murder or voluntary manslaughter must be commenced within two years after it is committed.
******
(c) Exceptions. — If the period prescribed in subsection (a) or subsection (b) has expired, a prosecution may nevertheless be commenced for:
******
(2) Any offense committed by a public officer or employee in the course of or in connection with his office or employment at any time when the defendant is in public office or employment or within five years thereafter, but in no case shall this paragraph extend the period of limitation otherwise applicable by more than eight years.